DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s terminal disclaimer and arguments, see response, filed 20 October 2021, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections of the claims have been withdrawn. 
Applicant's arguments filed 20 October 2021with respect to the 35 USC 112(f) interpretations of the claims have been fully considered but they are not persuasive.  Specifically, Applicant argues that the claimed “parts” “denote a type of device with a generally understood meaning in the relevant arts and would connote enough structure to avoid invoking 112(f)”.  
However, Applicant has not pointed to any evidence that the claimed “parts” are generally understood in the relevant arts to connote structure.  The examiner is not aware of any other references which use the claimed “spot detecting part”, “first resolution image data outputting part”, “second resolution data outputting part”, “subtracting part”, “tiny spot detecting part” or “tiny spot quantifying part” as sufficiently definite names for structure.   A google.com search for these terms returns primarily Applicant’s own specification or unrelated results for terms such as “subtracting part”.
Additionally, one of ordinary skill in the art would reading the specification would not understand the term “part” or the specific parts to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks").  In contrast to the broad classes of structure described by Applicant and the MPEP, “part” does not 
As defined by dictionary.com (see https://www.dictionary.com/browse/part) does not define any particular structure and instead is merely a name for a portion, division or section of a whole:

    PNG
    media_image1.png
    370
    769
    media_image1.png
    Greyscale

Thus, one of ordinary skill in the art would not consider “part” or the specific parts claimed to be terms which name sufficiently definite structure for performing the claimed function.  MPEP 2181(I): Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996). The claimed limitations do not appear to have any definite structural meaning in the art, and instead are generic placeholders coupled with function.
Applicant further argues that the claims recite sufficient acts for performing the claimed function.  However, the examiner disagrees.  The claims as written merely recite the particular functions themselves, and not specific acts by which the functions are performed.  
While the examiner agrees that one of ordinary skill in the art reading the specification would understand that the corresponding structure for the various parts would be circuit elements of the overall system such as a spot detector, pixel filters, subtracting circuitry, etc. as described in the specification which perform the specific functions, one of ordinary skill in the art would not understand the claimed “part[s]” as being structural terms in and of themselves, but placeholders for structure (e.g. circuitry).
For these reasons, Applicant’s arguments with respect to 35 USC 112(f) are not considered persuasive.  Therefore, claims 1-13 are interpreted under 35 USC 112(f).

Allowable Subject Matter
Claims 1-18 are allowed.
Since the Applicant’s arguments of record filed on 20 October 2021 (page(s) 9-11) are persuasive regarding the currently claimed subject matter which is/are not taught nor suggested by the prior art of record, either alone or in combination, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698